Case 4:19-cv-00250-ALM-KPJ Document 94 Filed 06/01/20 Page 1 of 3 PageID #: 2172




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

  JENAM TECH, LLC,

                             Plaintiff,               Civil Action No. 4:19-cv-00249
         v.

  LG ELECTRONICS, INC. and LG                         JURY TRIAL DEMANDED
  ELECTRONICS USA, INC.

                             Defendants.

   JENAM TECH, LLC,

                             Plaintiff,

          v.                                           Civil Action No. 4:19-cv-00250

   SAMSUNG ELECTRONICS CO., LTD.
   and SAMSUNG ELECTRONICS
   AMERICA, INC.                                       JURY TRIAL DEMANDED
                     Defendants.


                                 JOINT MOTION TO DISMISS

        WHEREAS, Plaintiff Jenam Tech, LLC (“Plaintiff”) and Defendants Samsung Electronics

 Co., Ltd., Samsung Electronics America, Inc., LG Electronics, Inc. and LG Electronics USA, Inc.

 (“Defendants”) have resolved Plaintiff’s claims for relief against Defendants in the above-

 captioned actions.

        NOW, THEREFORE, Plaintiff and Defendants, through their attorneys of record request

 this Court to dismiss Plaintiff’s claims for relief against Defendants with prejudice and

 Defendants’ claims, defenses or counterclaims for relief against Plaintiff without prejudice, and

 with all attorneys’ fees, costs of court and expenses borne by the party incurring same.

                                  (signatures on following page)
Case 4:19-cv-00250-ALM-KPJ Document 94 Filed 06/01/20 Page 2 of 3 PageID #: 2173



 Dated: June 1, 2020                           Respectfully submitted,

  DEVLIN LAW FIRM LLC                          KEKER, VAN NEST & PETERS LLP,
                                               MAYER BROWN LLP, POTTER MINTON


  /s/ Derek Dahlgren                           /s/ Matthew M. Werdegar
  Timothy Devlin (DE Bar No. 4241)             Brian Ferrall (CA Bar No. 160847)
  Derek Dahlgren (admitted pro hac vice)       Robert A. Van Nest (CA Bar No. 84065)
  Nadiia S. Loizides (admitted pro hac vice)   Matthew M. Werdegar (CA Bar No. 200470)
  1526 Gilpin Avenue                           Michelle S. Ybarra (CA Bar No. 260697)
  Wilmington DE 19806                          Ryan K. Wong (CA Bar No. 267189)
  Telephone: (302) 449-9010                    Shayne Henry (CA Bar No. 300188)
  E-mail: tdevlin@devlinlawfirm.com            Rylee K. Olm (CA Bar No. 318550)
  ddahlgren@devlinlawfirm.com                  Kristin E. Hucek (CA Bar No. 321853)
  nloizides@devlinlawfirm.com                  633 Battery Street
                                               San Francisco, CA 94111
  Attorneys for Plaintiff                      Phone: (415) 391-5400
                                               Fax: (415) 397-7188
                                               BFerrall@keker.com
                                               RVanNest@keker.com
                                               MWerdegar@keker.com
                                               MYbarra@keker.com
                                               RWong@keker.com
                                               SHenry@keker.com
                                               ROlm@keker.com
                                               KHucek@keker.com

                                               Jamie B. Beaber
                                               Baldine B. Paul
                                               Tiffany A. Miller
                                               Saqib J. Siddiqui
                                               Clark S. Bakewell
                                               MAYER BROWN LLP
                                               1999 K Street, NW
                                               Washington, DC 20006
                                               Telephone: (202) 263-3000
                                               Facsimile: (202) 263-3300
                                               jbeaber@mayerbrown.com
                                               bpaul@mayerbrown.com
                                               tmiller@mayerbrown.com
                                               ssiddiqui@mayerbrown.com
                                               cbakewell@mayerbrown.com

                                               Robert G. Pluta
                                               Amanda Streff Bonner
Case 4:19-cv-00250-ALM-KPJ Document 94 Filed 06/01/20 Page 3 of 3 PageID #: 2174



                                                   MAYER BROWN LLP
                                                   71 S. Wacker Drive
                                                   Chicago, IL 60606
                                                   (312) 782-0600
                                                   rpluta@mayerbrown.com
                                                   asbonner@mayerbrown.com

                                                   Michael E. Jones
                                                   SBN: 10929400
                                                   mikejones@potterminton.com
                                                   Patrick C. Clutter
                                                   SBN : 24036374
                                                   patrickclutter@potterminton.com
                                                   POTTER MINTON
                                                   110 N. College, Suite 500
                                                   Tyler, Texas 75702
                                                   Tel: 903-597-8311
                                                   Fax: 903-593-0846

                                                   Attorneys for Defendants




                                 CERTIFICATE OF SERVICE

          The undersigned certifies that on June 1, 2020 a true and correct copy of the foregoing

   document was served on all attorneys of record who have consented to electronic service via

   the Court’s CM/ECF system per Local Rule CV-5(a)(3).




                                               /s/ Derek Dahlgren
                                               Derek Dahlgren
